Affirmed and Memorandum Opinion filed August 27, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00314-CR
                              NO. 14-15-00315-CR
                              NO. 14-15-00316-CR

                     RONNIE THIBODEAUX, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

                 On Appeal from the Criminal District Court
                          Jefferson County, Texas
             Trial Court Cause Nos. 12-13923, 12-14944, 15-21315

                 MEMORANDUM                     OPINION


      Appellant appeals three convictions for driving while intoxicated.
Appellant’s appointed counsel filed a brief in each appeal which he concludes the
appeal is wholly frivolous and without merit. Each brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation
of the record and demonstrating why there are no arguable grounds to be advanced.
See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).

      Copies of counsel’s briefs and the appellate records were delivered to
appellant. Appellant was advised of the right to file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
60 days have passed and no pro se response has been filed.

      We have reviewed the records and counsel’s briefs carefully and agree each
appeal is wholly frivolous and without merit. Further, we find no reversible error in
any of the records. We are not to address the merits of each claim raised in an
Anders brief or a pro se response when we have determined there are no arguable
grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim.
App. 2005).

      Accordingly, the judgments of the trial court are affirmed.



                                PER CURIAM



Panel consists of Justices Boyce, Busby, and Brown

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2